EXHIBIT 10.90


SECOND AMENDMENT
TO THE
2017 CONNECTICUT WATER COMPANY DEFERRED COMPENSATION PLAN
______________________________________________________________________


WHEREAS, Connecticut Water Service, Inc., a Connecticut corporation (the
“Company”) established the 2017 Connecticut Water Company Deferred Compensation
Plan (the “Plan”), effective as of January 1, 2017; and
WHEREAS, Section 12.1 of the Plan reserves to the Company the right to amend the
Plan at any time by resolution of the Company’s Board of Directors (the
“Board”); and
WHEREAS, Section 11 of the Plan provides that the Plan shall be administered by
a Committee, defined at Section 3.11 of the Plan to mean a committee of the
Board; and
WHEREAS, pursuant to the Action by Unanimous Written Consent dated October 9,
2019, the Board authorized the Plan to be amended to reflect that the Board
shall have the authority and responsibility to administer the Plan, except with
respect to the Investment Options made available under certain Corporate Owned
Life Insurance policies under the Plan; and
WHEREAS, pursuant to the Action by Unanimous Written Consent dated October 9,
2019, the Board authorized the Plan to be amended to provide that the
Connecticut Water Company Benefit Plan Administration Committee, and not the
Board, shall be responsible for overseeing the Investment Options available
under certain Corporate Owned Life Insurance policies owned by the Plan.
NOW, THEREFORE, the Plan is amended effective as of October 9, 2019 as set forth
below:
1.
Section 3.11 (“Committee”) is hereby deleted in its entirety and all subsequent
subsections and cross-references are renumbered and revised accordingly.



2.
Each use of the term “Committee” or a variation thereof (such as “Committee’s”)
throughout the Plan document is hereby replaced with the term “Board” (or a
variation thereof, as dictated by context).



3.
Section 3.28 (formerly Section 3.29) (“Investment Option”) is hereby amended in
its entirety as shown below (deletions in bold and strikethrough, additions in
bold and italics):

“Investment Option” means an investment fund, index or vehicle selected by the
Committee and made available to Participants for the deemed investment of their
Accounts.
4.
Section 6.2 (“Investment Options”) is hereby amended in its entirety as shown
below (deletions in bold and strikethrough, additions in bold and italics):

Investment Options.




10127403v1
DB2/ 37773158.2



--------------------------------------------------------------------------------




(a)Except as provided in (b), below, tThe Committee Board shall select the
Investment Options to be made available to Participants for the deemed
investment of their Accounts under the Plan. The Committee Board may change,
discontinue, or add to the Investment Options made available under the Plan at
any time in its sole discretion. A Participant must select the Investment
Options for his or her Accounts in the Participant’s Election Form and may make
changes to his or her selections in accordance with procedures established by
the Committee Board. If the Participant fails to select Investment Options for
his or her Accounts, the Committee Board may apply a default Investment Option
to the Participant’s Accounts (including no Investment Option), in its sole
discretion.
(b)Notwithstanding the foregoing, the Connecticut Water Company Benefit Plan
Administration Committee shall select the Investment Options to be made
available under Corporate Owned Life Insurance policies held by the Plan. The
Connecticut Water Company Benefit Plan Administration Committee may change,
discontinue, or add to these Investment Options at any time in its sole
discretion.
























**SIGNATURE PAGE FOLLOWS**






DB2/ 37773158.2    2



--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the Company has caused this Second Amendment to be executed
by its duly authorized representative as of this 12 day of November, 2019.


                    
CONNECTICUT WATER SERVICE, INC.
 
 
By:
/s/ Kristen A. Johnson
 
SVP, Administration





DB2/ 37773158.2    3

